DISSENTING OPINION
Mollison, Judge:
I am unable to concur in the decision and judgment of my colleagues in this case. In my view the facts establish that the merchandise is “wool rags” under the common meaning of that term and as it has been judicially defined. Undeniably, it is also a waste in the common sense of that term, inasmuch as wool rags are a form of waste. It may also be a wool waste within the meaning of that term as it appears in the tariff act, but in the view I take of the matter it is unnecessary to decide that question.
Under no circumstances, could the holding of the Lobsitz case (35 C. C. P. A. (Customs) 146, C. A. D. 386) be applicable to the facts herein unless it were first determined that the merchandise at bar is not wool rags. To my mind, the evidence on that point in this case, and the law applicable thereto, require a finding that the merchandise is wool rags. I have read the decision of our appellate court in the incorporated case and do not find that it was there directly held that merchandise, such as that here involved, is not “wool rags.”
This is not a case where it can be said that if the merchandise is “waste” it cannot be “wool rags,” that is to say, where one term necessarily excludes the other. Webster’s New International Dictionary, as pointed out by the appellate court in its decision in the incorporated case, defines “rag” as “A waste piece of cloth torn or cut off * * * .” [Italics mine.] In my opinion, the merchandise is both “wool rags” and “waste” and may also be “wool waste.” In the competition between the three provisions, the doctrine of relative specificity requires classification under the provision for wool rags as being the narrowest description of the type of waste involved.
Being of this view, I must respectfully dissent.